Proceeding pursuant to article 78 of the CPLR to annul a determination of respondent State Liquor Authority, dated October 1, 1973, which suspended petitioner’s on-premises liquor license for 10 days. Determination modified, on the law, by directing that the 10-day period of suspension be reduced to a deferred period of 10. days. As so modified, determination confirmed, without costs. There was substantial evidence to support the hearing officer’s finding that the licensee used excessive force in striking the patron instead of merely removing him. Therefore, the charges against petitioners must be sustained. However, the penalty imposed, under the circumstances, constituted an abuse of discretion to the extent indicated herein (CPLR 7803, subd. 3). Shapiro, Acting P. J., Cohalan, Christ, Benjamin and Munder, JJ., concur.